Exhibit 10.4

 

Amendment to

Subordination Agreement

(Debt and Security Interest)

 

 

Borrowers:

Xtera Communications, Inc.

 

 

Creditors:

New Enterprise Associates 9, Limited Partnership

 

New Enterprise Associates 10, Limited Partnership

 

ARCH Venture Fund VI, L.P.

 

Jon R. Hopper

 

Date:September 30, 2016

This Amendment to Subordination Agreement (this “Amendment”) is executed,
jointly and severally, by the above-named Creditors (collectively referred to
herein as “Creditor”) and HORIZON TECHNOLOGY FINANCE CORPORATION (“Horizon”),
whose address is 312 Farmington Avenue, Farmington, CT 06032, with respect to
the above-named Borrower (collectively referred to herein as “Borrower” or “the
Borrower”).  Creditor and Horizon are parties to a certain Subordination
Agreement, dated September 13, 2106 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Subordination
Agreement”).  Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Subordination Agreement.

The parties hereto agree to amend the Subordination Agreement as follows,
effective as of the date hereof, unless otherwise indicated below, subject to
the terms and conditions set forth below.

 

1.  Payments in the Event of a Sale or Liquidation of Borrower’s Assets.   That
portion of Section 4 of the Subordination Agreement which currently reads:

“Horizon agrees that, in the event of a sale or liquidation of Borrower's
assets, to the extent loaned to Borrower by Creditor and used by Borrower as
permitted under the terms of the Eleventh Amendment of Venture Loan and Security
Agreement, dated on or about the date hereof, Creditor shall be permitted to
receive the following amounts in repayment of the Subordinated Debt prior to
Horizon receiving any repayment on the Senior Debt:

 

(a)up to $500,000 for Borrower’s Payroll Expenses and Non-Budgeted Non-Payroll
Expenses incurred and paid during the period of September 1 through September
15, 2016 (the “September 1-15 Combined Non-Budgeted Expenses”);

 

(b)up to the sum of the following (collectively, the “September 16-30 Combined
Non-Budgeted Expenses”): (i) $500,000 for Borrower’s Payroll Expenses incurred
and paid during the period of September 16 through September 30, 2016 (the
“September 16-30 Payroll Expenses”) and Borrower’s Non-Budgeted Non-Payroll
Expenses incurred and paid during the period of September 16 through September
30, 2016, plus (ii) the difference between $500,000 and the amount of September
1-15 Combined Non-Budgeted Expenses actually incurred and paid; and

 



--------------------------------------------------------------------------------

Exhibit 10.4

 

(c)up to $500,000 for Budgeted Non-Payroll Expenses paid during the period of
September 16 through September 30, 2016. 

 

Notwithstanding the foregoing, upon the Horizon transmitting to Creditor and
copying to Borrower, by e-mail which shall be deemed received by Creditor and
Borrower when transmitted by Horizon, a written notice of Horizon's termination
of its payment obligations hereunder, which Horizon may send in its sole and
absolute discretion, Horizon shall only be obligated to pay (i) New Lender
Indebtedness properly incurred pursuant hereto prior to Creditor's receipt of
such notice, and (ii) any September 16-30 Payroll Expenses incurred during the
three Business Days following the giving of such notice.”

 

is hereby amended to read:

 

“Horizon agrees that, in the event of a sale or liquidation of Borrower's
assets, to the extent loaned to Borrower by Creditor and used by Borrower as
permitted under the terms of the Eleventh Amendment of Venture Loan and Security
Agreement, dated on or about the date hereof, Creditor shall be permitted to
receive the following amounts in repayment of the Subordinated Debt prior to
Horizon receiving any repayment on the Senior Debt:

 

(a)

$1,200,000; plus

 

 

(b)

the amount of October 2016 New Lender Indebtedness outstanding, if any.”

 

2.  General. The parties hereto hereby ratify and confirm the continuing
validity, enforceability and effectiveness of the Subordination Agreement, and
all terms and provisions thereof, as amended herein. Without limiting the
generality of the foregoing, the provisions of Section 14 (titled “Governing
Law; Jurisdiction; Venue; Arbitration”) and Section 15 (titled “Mutual Waiver of
Jury Trial”) shall apply equally to this Amendment, and the same are
incorporated herein by this reference.

[Signatures on Next Page]

 






--------------------------------------------------------------------------------

Horizon Technology Finance CorporationAmendment to Subordination Agreement

 

Creditor:

 

 

New Enterprise Associates 9, Limited Partnership

 

 

 

 

 

 

By:

NEA Partners 9, Limited Partnership

 

 

 

 

 

 

By:

/s/ Louis S. Citron

 

 

Title

Chief Legal Officer/Attorney-in-fact

 

 

 

 

 

Creditor:

 

 

New Enterprise Associates 10, Limited Partnership

 

 

 

 

 

 

By:

NEA Partners 10, Limited Partnership

 

 

 

 

 

 

By:

/s/ Louis S. Citron

 

 

Title

Chief Legal Officer/Attorney-in-fact

 

 

 

 

 

Creditor:

 

 

ARCH Venture Fund VI, L.P.

 

 

 

 

 

 

By:

ARCH Venture Partners VI, L.P.

 

 

 

Its General Partner

 

 

By:

ARCH Venture Partners VI, LLC

 

 

 

Its General Partner

 

 

By:

/s/ Clint Bybee

 

 

 

Managing Director

 

 

 

 

 

Creditor:

 

 

 

 

 

 

/s/ Jon Hopper

 

 

 

Jon Hopper, an individual

 

 

 

 

 

 

 

Accepted:

Horizon:

 

 

Horizon Technology Finance Corporation

 

 

 

 

 

 

By:

/s/ Robert Pomeroy Jr.

 

 

Title:

CEO

 

 

 

 

 



   

 

 

 

--------------------------------------------------------------------------------

Horizon Technology Finance CorporationAmendment to Subordination Agreement

 

CONSENT AND AGREEMENT OF BORROWER

The undersigned Borrower hereby approves of, agrees to and consents to all of
the terms and provisions of the foregoing Amendment to Subordination Agreement
and agrees to be bound thereby, and further agrees that any default or event of
default by the Borrower under any present or future instrument or agreement
between the Borrower and Creditor shall constitute an immediate default and
event of default under all present and future instruments and agreements between
the Borrower and Horizon.  The Borrower further agrees that, at any time and
from time to time, the foregoing Amendment to Subordination Agreement may be
altered, modified or amended by Horizon and Creditor without notice to or the
consent of the Borrower.

Borrower:

 

 

XTERA COMMUNICATIONS, INC.

 

 

 

 

 

 

By:

/s/ Joseph R. Chinnici

 

 

 

Chief Financial Officer

 

 

 

 

 